Title: From Thomas Jefferson to Dolley Payne Todd Madison, 1 November 1805
From: Jefferson, Thomas
To: Madison, Dolley Payne Todd


                  
                     Washington Nov. 1. 1805.
                  
                  Th: Jefferson presents his affectionate respects to mrs Madison, & his regrets that she is not likely to return so soon to Washington as he had hoped. his regret is the greater as he knows the disappointment which his daughter will feel in not finding her here. in full expectation of mrs Madison’s earlier return she had sent through Th:J. a request to mrs Madison to have the goodness to procure for her the articles underwritten. believing however that the commission will be better executed in Philadelphia he takes the liberty of forwarding it to mrs Madison, not with the view to give her the trouble in her present situation of executing it herself, but in the hope she may get it done without the trouble of leaving her room. when procured, Th:J. will be glad to recieve them by the stage. he prays mrs Madison to accept his most friendly salutations.
                  a fashionable wig of the colour of the hair inclosed.
                  a set of combs for dressing the hair.
                  a bonnet
                  a shawl & white lace veil for paying morning visits
                  2. lace half–handkerchiefs.
               